DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 4, 7, 13 – 17 and 19 – 28 are pending.
Claims 1 – 4, 7, 13 – 17 and 19 – 28 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2022 was filed after the mailing date of the Non-Final Office Action on January 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to claims 1, 22 and 24, submitted March 28, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed March 28, 2022, with respect to the rejection of claims 1 – 4, 7, 13 – 17 and 19 – 25 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 4, 7, 13 – 17 and 19 – 28 under 35 USC 112(b) has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7, 13 – 17 and 19 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuchi et al. (J Am Oil Chem Soc (2014), 91:859- 866) in view of  Farmani et al. (Eur. J. Lipid Sci. Technol. 2009, 111, 1212-1220) and further in view of Liu et al. (US 6,238,926) ad Huizinga et al. (US 6,106,885).
The rejected claims cover, inter alia, a composition comprising interesterified high oleic vegetable oil and vegetable fat wherein the interesterified high oleic vegetable oil and vegetable fat has a Mettler drop point of from 40°C to 53°C and a trans fat content of no more than 1%, wherein the interesterified high oleic vegetable oil and vegetable fat is characterized by a solid fat content as measured by AOCS Cd 16b-93 of one or more of: 
(i) a solid fat content at 10°C of from about 30% to about 48%;
(ii) a solid fat content at 21.1°C of from about 20% to about 35%;
(iii) a solid fat content at 26.7°C of from about 12% to about 22%;
(iv) a solid fat content at 33.3°C of from about 6% to about 14%; and
(v) a solid fat content at 40°C of from about 2% to about 8%.
Dependent claim 2 describes the composition as a shortening.  Dependent claim 3 further limits the use of the shortening.  Dependent claims 4, 7, 19, 20, 21, 22, 23, 24  and 25 further limit the composition.  Dependent claims 13 and 16 further limit the vegetable fat. Dependent claims 14 – 16 further limit the high oleic vegetable oil.  Dependent claim 17 limits the origins of the high oleic vegetable oil and vegetable fat.
However, Masuchi discloses chemical interesterification blends of high-oleic sunflower oil (HOSO) and fully hydrogenated palm oil (FHPO) in the ratios (% w/w) of 80:20, 70:30, 60:40 and 50:50. (pp. 859, abstract & Fig. 1.).  The blend of the interesterified high oleic sunflower oil and fully hydrogenated palm oil has a melting point of from 40.2°C to 46.1°C. (Table 3, 60:40 % w/w of HOSO:FHPO, and 50:50 % w/w, after). According to Masuchi the blends contained no trans fatty acids.  (pp. 861 left col. full para. 1).   Solid fat content (SFC) was determined using a nuclear magnetic resonance spectrometer Bruker pe 120 Minispec (Silberstreifen, Rheinstetten, Germany), according to AOCS direct method Cd 16b-93]. After an initial preparation, the samples were held at each measuring temperature (10, 20, 25, 30, 35, 40, 45, 50, 55 and 60 °C) for 30 min before SFC measurements. (pp. 860, left col. para. 5).  Fig. 2 showed that the interesterified blends showed reduced SFC at all measured temperatures.  Based on Fig. 2 the HOSO:FHPO 60:40 (..•..) interesterified blend has the following SFC: 
i) solid fat content at 10°C of 40%,
ii) solid fat content at 21.2°C of 30%,
iii) solid fat content at 26.7°C of 17%,
iv) solid fat content at 33.3°C of 10% and 
v) solid fat content at 40°C of 4%.
Table 1 of Masuchi discloses HOSO (high-oleic sunflower oil) containing 76.1% of C:18 (oleic acid).
For examination purposes, the Examiner is making various interpretation.  Table 1 of Masuchi discloses HOSO (high-oleic sunflower oil) containing 76.1% of C:18 (oleic acid). As such, the HOSO of Masuchi corresponds to “high oleic vegetable oil” of the claims. (pp. 861, Table 1).  Further, FHPO (fully hydrogenate palm oil) corresponds to vegetable fat” based on the definition in Applicant’s disclosure.  In Applicant’s disclosure, some aspects, the soy fat may be partially hydrogenated or fully hydrogenated. In some preferred aspects, the vegetable fat is fully hydrogenated soy fat. ([0014]).  Also, disclosing that in some aspects, specialty shortenings may comprise solid (hard) fats. Non-limiting examples of solid fats include full or partially hydrogenated cotton, soy, palm or palm stearine. ([0035]).  Additionally, Applicant’s disclosure defines drop point as melting point.  ([0009]).  
The difference between the instantly claimed invention and Masuchi is as follows: the composition is a shortening; the shortening is any of icing shortening, cake and icing shortening, all-purpose shortening, cookie shortening, or pie shortening; composition further comprising at least one other oil, wherein the composition is a blend of: (i) the interesterified high oleic vegetable oil and vegetable fat; and (ii) at the least one other oil, wherein the at least one other oil is selected from hard fats, liquid oils, and combinations thereof, wherein the hard fat content is from about 0.1 to about 10 wt.%, wherein the hard fat is selected from fully hydrogenated cotton, fully hydrogenated soy, fully hydrogenated palm, palm stearine, and combinations thereof, and wherein the liquid oil is selected from soy, high oleic soy, canola, high oleic canola, palm, and combinations thereof, and wherein the liquid oil content is from about 0.1 to about 20 wt.%; the high oleic vegetable oil is selected from soy and canola; the vegetable fat is selected from soy and canola; the vegetable oil is soybean oil; the vegetable fat is soy; the interesterified high oleic soybean oil and soy fat is formed from the combination of from about 50% to about 70% high oleic soybean oil and from about 30% to about 50% soy fat; composition comprising at least one emulsifier; comprising from 1 wt% to about 10% monoglyceride emulsifier; the monoglyceride is vegetable oil; the monoglyceride is derived from palm oi or soy oil; comprising from about 0.1 wt.% to about 3 wt.% of an additional emulsifier; the additional emulsifier is polysorbate, polyglycerol esters, or other food emulsifiers; and the content of the interesterified fat is at least 60%.
With regard to the composition is a shortening; and the shortening is any of icing shortening, cake and icing shortening, all-purpose shortening, cookie shortening, or pie shortening; the Examiner turns to the teaching of Masuchi, Farmani and Liu.  The prior art of Masuchi discloses that interesterified blends of HOSO and FHPO have potential application for soft tub margarines, margarines, biscuit fillings, and puffy pastry margarines.  (pp. 865 – 866, para. 3 Conclusion).  In Masuchi there is discussion of the fact that  interesterification blends of high-oleic sunflower oil and fully hydrogenated rapeseed and soybean oils could be used as an alternative to partial hydrogenation to produce plastic fats suitable for commercial applications in cookies.  (pp. 860, left col. para. 1).
Farmani discloses interesterification blends of high oleic acid canola oil (CO) and palm olein (POo) or fully hydrogenated soybean oil (FHSBO).  (pp. 1212 (abstract & Table 4).  According to Farmani, interesterified blends have use as margarines and shortenings.  (pp. 1216, rt. col. sec. 3.5).  Further, Farmani states that there is a direct relationship exists between the SFC and the consistency, structure and plasticity of the finished product (interesterified blend).  (pp. 1217, left col. continuation of 3.5).  Furthermore, Farmani states that an interesterified blend of 60% CO and 40% FHSBO can be used for production of cake shortening or roll-in margarine.  (pp. 1218, rt. col. para. 1).  Also, Farmani teaches that fat blends for soft tub margarine are formulated with lower SFC than stick margarine to produce a spreadable product directly out of the refrigerator or freezer.  (pp. 1217, left col. last para.).  
The interesterified blends of HOSO and FHPO, of Masuchi, are disclosed as having application for soft tub margarines, margarines, biscuit fillings, and puffy pastry margarines and have SFC ranging from 0.4 – 19%. (pp. 863, Fig. 2 & rt. col. partial para.).  
Liu discloses a process for the partial interesterification of triacylglycerol stock from oilseeds, palm oil or other plant sources for use in the preparation of plastic fats such as shortenings and margarine.  (col. 12, ln 9 – 15).  
Based on the teaching Masuchi, Farmani and Liu, one of ordinary skill in the art would understand that the interesterified lipid blends are plastic fats. Also, based on the teaching Masuchi, Farmani and Liu, plastics fats are suitable for commercial applications such as cookies, cake shortening and shortening.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to prepare a composition of interesterified high oleic vegetable oil and vegetable fat so to have a solid fat content in a range wherein the interesterified lipid blend was in the state of being considered a plastic fat, such that the composition would have characteristics making it useful as a shortening; based on the teachings of Masuchi and Farmani.  Motivation of such a composition is found in the teaching of Farmani where it is disclosed that a direct relationship exists between the SFC and the consistency, structure and plasticity of the finished product (interesterified blend).  
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill before the effective filing date the invention was made, would have been motivated to use a composition comprising interesterified high oleic vegetable oil and vegetable fat for shortening, based on the combined teaching the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to the composition further comprising at least one other oil, wherein the composition is a blend of: (i) the interesterified high oleic vegetable oil and vegetable fat; and (ii) at the least one other oil, wherein the at least one other oil is selected from hard fats, liquid oils, and combinations thereof, wherein the hard fat content is from about 0.1 to about 10 wt.%, wherein the hard fat is selected from fully hydrogenated cotton, fully hydrogenated soy, fully hydrogenated palm, palm stearine, and combinations thereof, and wherein the liquid oil is selected from soy, high oleic soy, canola, high oleic canola, palm, and combinations thereof, and wherein the liquid oil content is from about 0.1 to about 20 wt.%; the Examiner turns to the teaching of Masuchi and Liu.
Masuchi discloses that chemical interesterification of palm oil, sunflower oil and/or palm kernel olein blends could provide an alternative for the design of new fats with specific solid profiles.  Liu teaches that in interesterification reaction for preparing plastic fats may be a blend which includes one or more other esters in addition to triacylglycerol(s). Examples include, simple esters such as long chain alcohol esters of fatty acids and/or polyesters of sugars or sugar derivatives may be interesterified with a triacylglycerol stock.  (col. 3, ln 22 – 27). Also, Lui discloses that suitable sources of regular fats and oils include, but are not limited to: 1) vegetable fats and oils such as soybean, corn, sunflower, rapeseed, low erucic acid rapeseed, canola, cottonseed, olive, safflower, and sesame seed; 2) meat fats such as tallow or lard; 3) marine oils; 4) nut fats and oils such as coconut, palm, palm kernel, or peanut; 5) milkfat; 6) cocoa butter and cocoa butter substitutes such as shea, or illipe butter; and 7) synthetic fats. (col. 12, ln 26 – 34).  
Additionally, with regard hard fat content and the liquid oil content the Examiner turns to the teaching of Liu.  The prior art of Liu states; the desired solid fat and liquid oil contents of plastic fats will vary based on their uses. While plastic fats in general have a solid fat content at 40° C. of no more than about 20%, all-purpose shortenings preferably have a solid fat content at 40°C. of no more than about 15% and margarines typically have a solid fat content at 40° C. of no more than about 2%. (col. 12, ln 3 – 9).   
Therefore, based on the teaching of Masuchi and Lui, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the high oleic vegetable oil is selected from soy and canola and the vegetable fat is selected from soy and canola, the Examiner turns to the teaching of Masuchi, Farmani and Liu.  The prior art of Masuchi discloses chemical interesterification blends of high-oleic sunflower oil (HOSO) and fully hydrogenated palm oil (FHPO) in the ratios (% w/w) of 60:40. (pp. 859, abstract & Fig. 1.).  The blend of the interesterified high oleic sunflower oil and fully hydrogenated palm oil has a melting point of from 40.2°C. (Table 3, 60:40 % w/w of HOSO:FHPO).  Further, Masuchi discloses that interesterification blend of 60:40 (HOSO:FHPO) showed balance.  Masuchi does not disclose the use of soy or canola oil.  However, Farmani discloses interesterification blends of canola oil (CO) and fully hydrogenated soybean oil (FHSBO) of 60:40. (abstract & Table 4).  Liu discloses that suitable sources of regular fats and oils for preparing interesterification blends, include, but are not limited to: 1) vegetable fats and oils such as soybean, corn, sunflower, rapeseed, low erucic acid rapeseed, canola, cottonseed, olive, safflower, and sesame seed. (col. 12, ln 26 – 30).  
Thus, based on the teachings of Farmani and Liu, the sunflower oil of Masuchi is interchangeable with canola oil (Farmani) or soybean oil (Liu).  
Because each of the references teach methods for the preparation and use of interesterified blends of high oleic vegetable oil and vegetable fat, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute canola oil or soy oil for the sunflower and hydrogenated palm oil of Masuchi to achieve the predictable result of a composition of a blend of interesterified high oleic vegetable oil and vegetable fat.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding the vegetable oil is soybean oil, the vegetable fat is soy and the interesterified high oleic soybean oil and soy fat is formed from the combination of from about 50% to about 70% high oleic soybean oil and from about 30% to about 50% soy fat; the Examiner turns to the teaching of Masuchi and Liu.  The prior art of Masuchi discloses chemical interesterification blends of high-oleic sunflower oil (HOSO) and fully hydrogenated palm oil (FHPO) in the ratios (% w/w) of 60:40. (pp. 859, abstract & Fig. 1.).  The blend of the interesterified high oleic sunflower oil and fully hydrogenated palm oil has a melting point of from 40.2°C. (Table 3, 60:40 % w/w of HOSO:FHPO).  Further, Masuchi discloses that interesterification blend of 60:40 (HOSO:FHPO) showed balance.  Masuchi does not disclose the use of soybean oil for the HOSO, nor does Masuchi teach the use of soy as the FHPO.  However, Liu discloses that suitable sources of regular fats and oils for preparing interesterification blends, include, but are not limited to: 1) vegetable fats and oils such as soybean, corn, sunflower, rapeseed, low erucic acid rapeseed, canola, cottonseed, olive, safflower, and sesame seed. (col. 12, ln 26 – 30).  Further, Liu states; the desired solid fat and liquid oil contents of plastic fats will vary based on their uses. While plastic fats in general have a solid fat content at 40° C. of no more than about 20%, all-purpose shortenings preferably have a solid fat content at 40°C. of no more than about 15% and margarines typically have a solid fat content at 40° C. of no more than about 2%. (col. 12, ln 3 – 9).   
Because each of the references teach methods for the preparation and use of interesterified blends of high oleic vegetable oil and vegetable fat, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute soybean oil for the sunflower and soy for the hydrogenated palm oil of Masuchi to achieve the predictable result of a composition of a blend of interesterified high oleic vegetable oil and vegetable fat, wherein the vegetable oil is soybean oil and the vegetable fat is soy.  Furthermore, since Masuchi teaches that 60:40 interesterified blend of show balance; it would have been obvious to maintain the same ratio with the soybean oil and soy are substituted for sunflower oil and FHPO.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding the composition comprising at least one emulsifier, comprising from 1 wt% to about 10% monoglyceride emulsifier, the monoglyceride is vegetable oil, the monoglyceride is derived from palm oi or soy oil; the composition further comprises from about 0.1 wt.% to about 3 wt.% of an additional emulsifier, and the additional emulsifier is polysorbate, polyglycerol esters, or other food emulsifiers; the Examiner turns to the teaching of Huizinga, Masuchi and Liu.  Huizinga discloses the use of interesterified fat blend of vegetable oil (soybean oil, sunflower oil, cotton seed oil of high oleic acid varieties) (col. 4, ln 8 – 17); and fat (hydrogenated soybean, sunflower, cottonseed( (col. 4, ln 37 – 44), to make margarine. (col. 5, ln 55).  The margarine may comprise minor amounts of fat not originating from the margarine fat but incorporated in the product via the addition of minor components e.g. lecithin, mono-diglyceride emulsifier, B-carotene colorant, milk powder and the like. Such minor amounts of fat originating from other sources than the margarine fat however typically constitute less than 5%, especially 0-3% of the total fat contained in the product. (col. 5, ln 36 – 43).  
The prior art of Masuchi discloses monoacylglycerols content in interesterified blends of HOSO:FHPO after interesterification ranging from 2.4% to 1.8%.  (pp. 864, Table 4, right col. 1st full para.).
The prior art of Liu teaches that their partial interesterification products can be used alone or in combination with other regular and/or reduced calorie fats and oils to make shortening and oil products. Suitable sources of regular fats and oils include, but are not limited to: 1) vegetable fats and oils such as soybean, corn, sunflower, rapeseed, low erucic acid rapeseed, canola, cottonseed, olive, safflower, and sesame seed; 2) meat fats such as tallow or lard; 3) marine oils; 4) nut fats and oils such as coconut, palm, palm kernel, or peanut; 5) milkfat; 6) cocoa butter and cocoa butter substitutes such as shea, or illipe butter; and 7) synthetic fats.  (col. 12, ln 24 – 34).  Additionally, the partial interesterified products of Liu can be used in combination with noncaloric or reduced calorie fats, such as branched chain fatty acid triglycerides, triglycerol ethers, polycarboxylic acid esters, sucrose polyethers, neopentyl alcohol esters, silicone oils/siloxanes, and dicarboxylic acid esters. Also, other partial fat replacements useful in combination with the partial interesterification products are medium chain triglycerides, highly esterified polyglycerol esters, acetin fats, plant sterol esters, polyoxyethylene esters, jojoba esters, mono/diglycerides of fatty acids, and mono/diglycerides of short-chain dibasic acids. (col. 12, ln 61 to col. 13, ln 4).
Thus, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art before the effective filing date of the instantly claimed invention, would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Regarding the content of the interesterified fat is at least 60%, the Examiner turns to the teaching of Farmani and Liu. The prior art of Farmani teaches that the physical and functional properties of margarine and shortening products primarily dependent upon the characteristics of the major ingredient, i.e., the fat.  Parameters such as product consistency, spreadability, color, appearance, flavor, mouth feel, and emulsion stability (of margarine) are all functions of the crystallized fat. (pp. 1216 right col. last sentence to pp. 1217 left col.).  Also, Farmani teaches interesterified blends wherein the fat, i.e. Poo is 55% or 70% or 75% which are part of an interesterified blend  suitable for vegetable ghee. (Table, 4, Fig. 2, and left col. para. 1).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to prepare an interesterified blend of a high oleic vegetable oil and a vegetable fat, wherein the vegetable fat is in a greater percentage as suggested by the teaching of Farmani, because based on Farmani a useful product can be obtained.  Motivation for such a blend is found in the teaching of Liu.  In Liu it is stated the desired solid fat and liquid oil content of plastic fats will vary based on their uses.
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to modify the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Claim Rejections - 35 USC § 103
Claims 26, 27 and 28 disclose products containing the composition of claim 1.  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmani et al. (Eur. J. Lipid Sci. Technol. 2009, 111, 1212-1220) in view of Liu (US 6,238,926) and further in view of Masuchi et al. (J Am Oil Chem Soc (2014), 91:859- 866)
Claim 26 covers an icing shortening comprising the composition of claim 1.
Claim 27 covers a cake and icing shortening comprising the composition of claim of 1.
Claim 28 covers all purpose, pie, cookie shortening comprising the composition of claim 1.


The Examiner combined the rejection for claims 26, 27 and 28 because the prior arts of Farmani, Liu and Masuchi are applicable to all claim sets, and the invention of claims 26, 27 and 28 are not patentability unobvious from each other.  
Farmani teaches that their interesterification blend can be used in production of trans-free fats suitable for use as margarines and shortenings. (pp. 1216, right col. next to last line).   Further teaching that their CO:FHSBO (60:40 & SFC in Table 4) can be used for production of cake shortening.  (pp. 1218, right col. para. 1).  In Farmani the SFC is measured according to AOCS Cd 16b-93. (pp. 1214, right col. 2.12).
Liu teaches that their interesterification blend can be used in a wide variety of food and beverage products. For example, the partial interesterification products can be used in the production of baked goods in any form, such as mixes, shelf-stable baked goods, and frozen baked goods. Possible applications include, but are not limited to, cakes, brownies, muffins, bar cookies, wafers, biscuits, pastries, pies, pie crusts, and cookies, including sandwich cookies and chocolate chip cookies. The baked goods can contain fruit, cream, or other fillings.  (col. 12, ln 10 – 19).  
Masuchi discloses that compositions of interesterified blends of high oleic vegetable oil and vegetable fat have application in cookies, margarines and fat spreads.  (pp. 860, left col. para. 1).  Further, based on the teachings of Farmani and Liu, the SOSO:FHPO of Masuchi will have use as icing shortening; a cake and icing shortening; and all purpose, pie, cookie shortening.  Based on the references above, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 28,2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622